Citation Nr: 0837833	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  07-08 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial increased evaluation for post 
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel






INTRODUCTION


The veteran served on active duty from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In light of a review of the claims file, the Board finds that 
further RO action on this matter is warranted. The purpose of 
this Remand is to schedule the veteran for an examination to 
determine the current severity of his post traumatic stress 
disorder.

The veteran has submitted an August 2007 written statement, 
as well as a statement from a private psychologist (Dr. PMR 
of October 2007) that his condition has worsened since his 
last VA examination in 2004. The veteran is requesting a new 
VA examination.

The medical evidence of record is therefore insufficient for 
the Board to render a decision on the issue of an increased 
rating for post traumatic stress disorder. These 
considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions. See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991). The duty to 
assist includes obtaining medical records and examinations 
where indicated by the facts and circumstances of an 
individual case. See Murphy v. Derwinski, 1 Vet. App. 78 
(1990). Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim. 
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC will ascertain if the 
veteran is in receipt of any VA, non-
VA, or other relevant medical or lay 
information which he wishes to submit 
in support of his claim, and he should 
be provided with the necessary 
authorizations for the release of any 
treatment records not currently on 
file. The RO/AMC should then obtain 
these records and associate them with 
the claims folder.

2.	The RO/AMC, after waiting an 
appropriate time period for the 
veteran to respond, shall schedule 
the veteran for a VA examination by a 
physician with the appropriate 
expertise. The purpose of the 
examination is to determine the 
current severity of the veteran's 
post traumatic stress disorder.

The following considerations will 
govern the examination:

a. The claims folder, including all 
medical records, and a copy of this 
remand, will be reviewed by the 
examiner. The examiner must 
acknowledge receipt and review of the 
claims folder, the medical records 
obtained, and a copy of this remand.

b. If deemed appropriate by the 
examiner, the veteran may be scheduled 
for further medical examinations. All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled. 

c. In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record. The examiner 
is to specifically address in his or 
her conclusion the issue contained in 
the purpose of the examination, as 
noted above. If the examiner is unable 
to render an opinion without resort to 
speculation, he or she should so 
state. 

3.	The veteran is hereby notified that 
it is his responsibility to report 
for the examination and to cooperate 
in the development of the claim. The 
consequences for failure to report 
for a VA examination without good 
cause may include denial of the 
claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the 
veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address. It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable. 

4.	Following such development, the RO/AMC 
should review and readjudicate the 
claim.  See 38 C.F.R. § 4.2 (If the 
findings on an opinion and/or 
examination report do not contain 
sufficient detail, it is incumbent 
upon the rating board to return the 
report as inadequate for evaluation 
purposes). If any such action does not 
resolve the claim, the RO/AMC shall 
issue the veteran a Supplemental 
Statement of the Case. Thereafter, the 
case should be returned to the Board, 
if in order.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




